         Case 3:21-cv-00042-BRW Document 6 Filed 03/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

CLAYTON M JACKSON                                                               PLAINTIFF
Reg #02682-509

V.                           CASE NO. 3:21-CV-42-BSM-BD

WAYLON LOGSDON, et al.                                                      DEFENDANTS

                                          ORDER

       Plaintiff Clayton Jackson, a federal criminal defendant, filed this civil rights case

on February 22, 2021, under 42 U.S.C. § 1983 and Bivens v. Six Unknown Agents of the

Fed. Bureau of Narcotics, 403 U.S. 388 (1971). (Doc. No. 2) Because Mr. Jackson is

suing two United States Deputy Marshals who serve in this district, I decline to

participate as a judge in this case. I hereby recuse.

       IT IS SO ORDERED, this 4th day of March, 2021.


                                           ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
